STANLEY, Commissioner.
This is a suit for damages and an injunction by the appellants, Bessie L. Stewart and Zella Stewart, owners of residence property adjoining property of the appellee, Eugene Jackson, against him and the City of Ashland. The ground of the action is Jackson’s use of his property as a commercial parking lot, alleged to be in violation of the zoning and certain other ordinances of the city.
The judgment merely denies an injunction. It is not a final order because it does not dismiss the complaint or otherwise terminate the litigation or finally dispose of the issues. See CR 54.02, 59.01; Cornett v. Wilder, Ky., 307 S.W.2d 752. The appeal, therefore, must be and it is dismissed. KRS 21.060.
The clerk’s transcript of the record is a carbon copy made on tissue paper. As it violates our Rule 1.100, it is condemned as improper. If it had been necessary to read this record other than the judgment, we would have been compelled to strike it.
The appeal is, therefore, dismissed for want of jurisdiction.